Citation Nr: 1455874	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for left knee disorder, claimed as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in March 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The March 2009 rating decision denied the Veteran's request to reopen his claim for service connection for right knee disorder, and service connection for the right ankle sprain.  The January 2010 rating decision denied service connection for a left knee disorder as secondary to a right knee disorder.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  During the hearing, the Veteran submitted a written statement withdrawing his appeal of the denial of service connection for right ankle sprain. 

The Board notes that the Veteran's claim of entitlement to service connection for a right knee disorder was previously denied in January 2004 rating decision.  However, the evidence associated with the claims file since the issuance of such previous denial includes service treatment records, which were first received in approximately September 2011.  Previously, the record was devoid of any service treatment records other than a single record dated in October 1977, which was provided by the Veteran, as such records were deemed unavailable according to the RO's January 2009 formal finding memorandum.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Such newly received treatment records were in existence at the time of the January 2004 rating decision and address the Veteran's right knee.  Accordingly, the claim for service connection for right knee disorder is reviewed on a de novo basis and has been recharacterized as noted on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in the Virtual VA claims file reveals that, with the exception of VA treatment records dated from January 2010 to January 2014, which were considered in the February 2014 supplemental statement of the case, and the August 2014 Board hearing transcript, they are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in an August 2014 statement, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a right ankle sprain.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for a right ankle sprain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a right ankle sprain in an August 2014 statement.  The Veteran's written withdrawal was accepted and confirmed during the August 2014 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for the right ankle sprain claim.  Accordingly, the Board does not have jurisdiction to review the appeal regarding such issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a right ankle sprain is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In October 2013, the Veteran underwent VA examination to assess the nature and etiology of his right and left knee disorders.  The examiner reviewed the Veteran's medical history, largely detailed in a prior December 2003 VA examination, and also service treatment records newly associated with the record in September 2011.  The examiner diagnosed the Veteran's right knee with medial meniscus tear (1972), anterior cruciate ligament reconstruction (1989), and degenerative joint disease, severe (December 3, 2003).  Upon examination and review of the record, the examiner was asked to determine whether the Veteran's "claimed [right knee] disorder, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  Instead, the examiner answered as follows:

"Although the veteran had an acute injury to the right knee during military service, it is noted that this disorder was not chronic as evidenced by negative physical findings on separation physical, and negative [complaints of] or findings on enlistment physical for National Guard 12/1979.  Therefore, it is less likely than not that the veteran's acute [in-service] injury to his right knee affected the natural progression of his right knee disorder, and it is at least is likely is [sic] not that the veteran's subsequent multiple injuries to the right knee are causally related to the veteran's current right knee disorder. . . .  Further, the veteran's right knee disorder could not have been chronic with decreased [range of motion]/use as he was able to ski and injure his left knee in 2002."

Significantly, the Board's review of the record shows that none of the disorders he was diagnosed with during the October 2013 VA examination were noted on his October 1974 Report of Medical Examination (entrance or induction examination).  Instead, the October 1974 entrance examination merely reflects a notation for "39. ortho consult for surgery R knee," in response to question 39, which requests identification for body marks, scars, and tattoos.  Additionally, an October 22, 1974 private physician opinion letter of record shows that the Veteran was treated in January and February 1974 for a "torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella," that he improved postoperatively, and that he was last seen in April 1974, at which time he was released to unrestricted activity.  Also, service treatment records show that the Veteran injured his right knee multiple times and was assessed diagnoses of right knee strain and also right medial collateral ligament tear.

A Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such disorders as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound disorder under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In light of the fact that no specific right knee defect, infirmity, or disorder was noted on the Veteran's October 1974 entrance examination, the Board cannot find that any such right knee disorder preexisted service unless there is clear and unmistakable evidence to that effect, and clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Additionally, the Board notes that the October 2013 VA examiner's application of the 'as likely as not' standard is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.

Consequently, on remand, the claims file should be returned to the October 2013 VA examiner for an addendum opinion.  The examiner should opine as to whether there is clear and unmistakable evidence showing that the Veteran had a right knee disorder that existed prior to service, and, if so, whether there is clear and unmistakable evidence showing that such preexisting disorder was not aggravated (i.e., permanently increased in severity beyond the natural progress) as a result of service.  If the examiner determines that the Veteran had no right knee disorder which clearly and unmistakably pre-existed service, he or she should then offer an opinion as to whether any of the Veteran's current right knee disorders are at least as likely as not related to his military service, to include his in-service complaints and treatment for the right knee.  

Regarding the Veteran's claim for service connection for a left knee disorder, the October 2013 VA examiner diagnosed medial meniscus tear and mild degenerative joint disease of the left knee.  At such time, the Veteran reported that he injured his left knee skiing in 2002, which resulted in surgery for a meniscus repair.  The examiner offered an opinion that the Veteran's left knee disorder was less likely than not incurred in or caused by his military service.  In this regard, the examiner found that the Veteran was not seen for a left knee condition during military service.  Rather, he was first seen in March 2002, following a skiing accident where he was ultimately was diagnosed with medial meniscal tear and underwent surgery to repair it.  The examiner found that the Veteran's left knee condition was an acute, trauma caused, condition not causally related to his right knee condition, and his mild degenerative joint disease was determined to be age related.  However, as the examiner did not address whether the Veteran's right knee disorder aggravated his left knee disorder, if the former disorder is determined to be related to his military service, an addendum opinion is necessary with respect to his claimed left knee disorder. 

The Board further finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, the Veteran reported to a VA psychiatrist in January 2008 that he was "still fighting with Social Security about disability," although the exact basis of his claim is unclear.  Regardless, it does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, the record reflects that he has received Worker's Compensation for right knee injuries.  Additionally, at his hearing, he reported going to see a private physician in Aurora, Colorado, in the early 1990's; Dr. Varner in Denver; and the Orthopedic Center of the Rockies.  Further, as relevant to VA treatment records, the Veteran indicated that he began receiving treatment in 1994/1995 at the Fort Collins, Colorado, facility.  Therefore, after receiving any necessary authorization from the Veteran, all identified records, to include VA treatment records from the Fort Collins facility dated from 1994 to 2001 and updated VA treatment records dated from January 2014 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal, to include those pertaining to his Worker's Compensation claims, and from a private physician in Aurora, Colorado, in the early 1990's; Dr. Varner in Denver; and the Orthopedic Center of the Rockies.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records from the Fort Collins facility dated from 1994 to 2001 and updated VA treatment records dated from January 2014 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3.  After completing the above development, return the claims file, to include a copy of this remand, to the October 2013 VA examiner for an addendum opinion.  If the examiner who drafted the October 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current disorders of the Veteran's right and left knees.  For the right knee, the examiner should consider and address, if appropriate, the diagnoses identified in the October 2013 VA examination, the October 22, 1974 private physician's letter, and diagnoses of right medial collateral ligament tear noted in service treatment records.

(B) For each currently diagnosed right knee disorder, is there clear and unmistakable evidence that such pre-existed the Veteran's military service?  In doing so, the examiner should particularly consider and address, if appropriate, the diagnosis of "torn medial meniscus of the right knee with cartilaginous and osteocartilaginous loose bodies and chondromalacia of the patella"(see October 22, 1974 private physician's letter).  The examiner should offer such opinion for EACH diagnosed right knee disorder.

(i) If there is clear and unmistakable evidence that such right knee disorder(s) pre-existed service, is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?

If there was an increase in severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disorder(s).

(ii) If there is no clear and unmistakable evidence that any right knee disorder(s) pre-existed service, is it at least as likely as not (i.e., a 50 percent or greater probability) that such right knee disorder(s) are directly related to service, to include the Veteran's multiple alleged right knee injuries in service, as addressed at his August 2014 Board hearing (i.e., knee popping out during basic training, a trip and fall incident, a football injury, and running).  The examiner should particularly consider and address, if appropriate, the Veteran's allegation that every other month his right knee would pop in and out resulting in pain and swelling after discharge (see December 2003 VA examination).

(C) If the Veteran is found to have a right knee disorder that is related to service, is it at least as likely as not that the Veteran's left knee disorder was caused OR aggravated (worsened beyond the natural progression) by such right knee disorder, to include as a result of favoring the left knee due to difficulties using the right knee?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


